Case 1:20-cv-10103-IT Document 1-1 Filed 01/30/20 Page 1 of 2
JS44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (Sit! INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS MARIA DOE DEFENDANTS Greater New Bedford Regiortag Vocatignal

Technical High Schoo! District, Jameg_OfBrien, Wirley Wiliams,

Jose Botelho, Brittany Fernandez, Leaaiié’Fisher-Jennifer Gaspar
BRISTG ga 7S

aa

 

(b) County of Residence of First Listed Plaintiff BRISTOL County of Residence of First Listed Defendaptt .
{EXCEPT IN U.S. PLAINTIFF CASES) (NUS. PLAINTIEE CASE: INLY)

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: ETT!
NOTE: IN LAND CONDEMNATION CASES, OSE THE LOCATION OF wr
THE TRACT OF LAND INVOLVED. <7: 2 “ = co
: = ma,
“4
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known) Oo 5S
Carmen L. Durso, Esq., 175 Federal St., Ste 1425, Boston, MA 02110 wd m
BBO# 139340, T: 617-728-9123, carmen@dursolaw.com ud
II. BASIS OF JURISDICTION (Piace an “X” i Que Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “X” in One Box for Plaintiff
(For Diversity Cases Only) aud One Box for Defendant)
Ol US. Government 4&3 Federal Question PTF DEF PTF DEF
Plaintitt (U.S. Government Not a Party} Citizen of This State (Ki OC 1 Incorporated or Principal Place o4 a4
of Business {n This State
0 2. US. Government G4 Diversity Citizen of Another State O 2 @O 2 Incorponted and Principal Piace o5 05
Defendant (indicate Citizenship of Parties in fem Hi) of Business In Another State
Citizen or Subject of a GO3 O 3 Foreign Nation 06 O6
Foreign Country
IV. NATURE OF SUIT (Pface an “x” in One Box Ouly) Click here for: Nature of Suit Code Descriptions.
l __ CONTRACT je ETORTS: 2... : -FORFEITURE/PENALTY._L BANKRUPTCY _OTHER STATUTES |
O 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Scizure O 422 Appeal 28 USC 158 © 375 False Claims Act
O 120 Marine & 310 Airplane © 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability ©) 367 Health Care/ O 400 State Reapportionment
O 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY:RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
C151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent © 450 Commerce
© 182 Recovery of Defaulted Liability © 368 Asbestos Personal OD 835 Patent - Abbreviated © 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application [© 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability OC 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY [L222 LABOR J SOC] a LS ECURITY © 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle © 370 Other Fraud 1 710 Fair Labor Standards 0 861 HIA (1395ff) O 490 Cable/Sat TV
© 160 Stockholders* Suits © 355 Motor Vehicle O 371 Tnuh in Lending Act O 862 Black Lung (923) © 850 Sccurities/Commodities/
0 190 Other Contract Product Liability O 380 Other Persona! OC 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI OG 890 Other Statutory Actions
© 196 Franchise Injury © 385 Property Damage C1 740 Railway Labor Act O 865 RSI (405(g)) OG 891 Agricultural Acts
C1 362 Personal Injury - Product Liability © 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act (1 895 Freedom of Information
[ REAL PROPERTY CIVIL RIGHTS ____. | PRISONER PETITIONS [0 790 Other Labor Litigation __ FEDERAL TAX SUITS Act
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement O 870 Taxes (U.S. Plaintiff © 896 Arbitration
O 220 Foreclosure © 441 Voting © 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
© 230 Rent Lease & Ejectment 0 442 Employment Q 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appcal of
© 240 Tons to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General © 950 Constitutionality of
© 290 All Other Real Property 445 Amer. w/Disabilities - [0 535 Death Penalty -- IMMIGRATION State Statutes
Employment Other: CO 462 Naturalization Application
0 446 Amer, w/Disabilitics -]0 540 Mandamus & Other | 465 Other [mmigration
Other O 550 Civil Rights Actions
OK 448 Education O 555 Prison Condition
O 560 Civil Detaince -
Conditions of
Confinement
V. ORIGIN (Place an “X”" in One Box Only)
PU! Original O 2 Removed from O 3° Remanded from O 4 Reinstatedor OO 5 Transferred from © 6 Multidistrict OC 8 Multidistrict
Proceeding State Court : Appellate Court » Reopened Another District Litigation - . Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
20 USC 1681
VI. CAUSE OF ACTION Brief description of causc:
DEFENDANT WAS DELIBERATELY INDIFFERENT TO SEXUAL HARASSMENT OF PLAINTIFF -
VI. REQUESTED IN = CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Bi Yes CINo
VIII. RELATED CASE(S)
IF ANY (See instructions):
JUDGE : . _____ __ DOCKET NUMBER —
DATE SIGNATURE OF ATTORNEY OF RECORD
JANUARY 29, 2020 s/CARMEN L. DURSO
FOR OFFICE USE ONLY
RECEIPT #

AMOUNT APPLYING IFP JUDGE MAG. JUDGE
1.

Case 1:20-cv-10103-IT Document 1-1 Filed 01/30/20 Page 2 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Title of case (name of first party on each side only, MARIA DOE v. GREATER NEW BEDFORD REGIONAL VOCATIO
TECHNICAL HIGH SCHOOL DISTRICT

 

 

2. Category in which the case belongs based upon the numbered nature of suit code listed on the civil cover sheet. (See local

8.

rule 40.1(a)(1)).

IL. 160, 400, 410, 441, 535, 830*, 835*, 850, 891, 893, R.23, REGARDLESS OF NATURE OF SUIT.

 

Il. 110, 130, 190, 196, 370, 375, 376, 440, 442, 443, 445, 446, 448, 470, 751, 820*, 840*, 895, 896, 899. _ , =
_—_ 3 _
[| 120, 140, 150, 151, 152, 153, 195, 210, 220, 230, 240, 245, 290, 310, 315, 320, 330, 340, 346, 350, “355, 360,362,
Ul. 365, 367, 368, 371, 380, 385, 422, 423, 430, 450, 460, 462, 463, 465, 480, 490, 510, 530; a4), 550, “555, 560,625,
690, 710, 720, 740, 790, 791, 861-865, 870, 871, 890, 950. ; “=
1
". ©
*Also complete AO 120 or AO 121. for patent, trademark or copyright cases. —
- =

Title and number, if any, of related cases. (See local rule 40.1(g)). If more than one prior related case hasbeen filed:i@ this

district please indicate the title and number of the first filed case in this court. oe Fair tad
ud

 

 

Has a prior action between the same parties and based on the same claim ever been filed in this court?

YES NO v

Does the complaint in this case question the constitutionality of an act of congress affecting the public interest? (See 28 USC

§2403)
YES [| NO
YES [| NO [ |

Is this case required to be heard and determined by a district court of three judges pursuant to title 28 USC §2284?7

YES [_] NO

Do all of the parties in this action, excluding governmental agencies of the United States and the Commonwealth of
Massachusetts (“governmental agencies”), residing in Massachusetts reside in Al division? - lr Local Rule 40.1(d)).

If so, is the U.S.A. or an officer, agent or employee of the U.S. a party?

YES NO
A. If yes, in which al of the non-governmental parties reside?
Eastern Division Central Division [| Western Division [|
B. If no, in which division do the majority of the plaintiffs or the only parties, excluding governmental agencies,

residing in Massachusetts reside?

Eastern Division [ | Central Division [ Western Division [|

If filing a Notice of Removal - are there any motions pending in the state court requiring the attention of this Court? (If yes,

submit a separate sheet identifying the motions)
YES [| NO

(PLEASE TYPE OR PRINT)

ATTORNEY'S NAME CARMEN L. DURSO, ESQUIRE, BBO #139340
aADpress 1/9 FEDERAL STREET, SUITE 1425, BOSTON, MA 02110-2287
TELEPHONE NO. 617-728-9123 / carmen@dursolaw.com

 

 

 

(CategoryForm1-2019.wpd )
